Exhibit 10.1
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT dated as of the 1st day of January, 2011 by and between
Veramark Technologies, Inc., a Delaware corporation with its principal office
located at 1565 Jefferson Road, Suite 120, Rochester, New York (the “Company”),
and Anthony C. Mazzullo, an individual residing at 7 Chantilly Lane, Fairport,
NY 14450 (“Executive”).
WHEREAS, the Company desires to employ Executive as the President and Chief
Executive Officer of the Company upon the terms and conditions hereinafter set
forth, and
WHEREAS, Executive desires to serve in such capacity upon the terms and
conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be bound, the parties agree as follows:
1. Employment — Duties.
(a) The Company hereby agrees to employ Executive as the President and Chief
Executive Officer of the Company, and Executive hereby accepts such employment
by the Company. Executive shall report to, and be under the direction of the
Company’s Board of Directors (the “Board”) or a duly authorized committee of the
Board, and shall have such duties as may be specified by the Board. Executive’s
position and duties may be changed from time to time by the Board; provided,
however, that Executive’s position, authority, duties and responsibilities shall
be no less senior and executive in nature than those customarily performed by a
chief executive officer. Executive shall perform his duties for the Company
principally at the offices of the Company, provided, however, that Executive
acknowledges and agrees that travel in furtherance of the Company’s business is
required in connection with the performance of Executive’s duties hereunder.
Executive agrees to devote his best efforts and all his business time, skills
and attention exclusively to the business and the best interests of the Company.
During the term of this Employment Agreement, Executive shall not engage in any
other business activity.
During the term of this Employment Agreement, Executive shall be nominated for
election as a director at each annual meeting of the stockholders of the
Company.
2. Term.
(a) Unless sooner terminated as provided in Section 5 of this Employment
Agreement, the initial term of this Employment Agreement (the “Initial Term”)
shall commence on January 1, 2011 (“Commencement Date”) and end on December 31,
2012. On December 31, 2012, and on each anniversary thereafter, the term of this
Employment Agreement will be automatically extended beyond the Initial Term for
additional successive one-year periods (each, a “Renewal Term”) unless either
party notifies the other in writing not less than ninety (90) days prior to each
anniversary of the Commencement Date that this Employment Agreement will not be
extended. As used in this Agreement, “Term” or “term” shall mean the Initial
Term and all Renewal Terms.

 

 



--------------------------------------------------------------------------------



 



(b) The provisions of this Agreement shall apply so long as Executive is an
employee of the Corporation. However, Executive shall be an employee of the
Corporation “at will”, and his employment may be terminated by the Corporation
or by Executive in accordance with Section 5(d), subject to the provisions of
Section 6 of this Agreement.
(c) The termination of this Employment Agreement, however arising, shall not
affect any of the provisions hereof that are expressed to operate or have effect
after the termination of Executive’s employment.
3. Compensation.
(a) Base Salary. From the Commencement Date, as compensation for Executive’s
services, the Company shall pay to Executive a salary at the rate of Two Hundred
Seventy-Five Thousand Dollars ($275,000) per annum (the “Salary”). The Salary
shall be reviewed annually and may be increased (but not decreased) from year to
year, based on reviews of Executive’s performance and as determined by the Board
in its sole discretion. Any increase authorized by the Board shall be effective
as of a date determined by the Board in its sole discretion.
The Salary shall be payable in accordance with the executive payroll schedule in
effect from time to time at the Company.
(b) Annual Performance Bonus. As additional compensation for Executive’s
services hereunder, Executive shall be eligible for an annual performance bonus
(the “Performance Bonus”). Annually, the Board or an authorized committee shall
establish, in its sole discretion, but in consultation with the Executive, the
target Performance Bonus for that year and annual revenue, new order, operating
income and other performance targets (the “Targets”) for Executive; provided,
however, that the Board shall use its reasonable efforts to establish Targets on
or before the date that is thirty (30) days after it approves the Corporation’s
operating plan for the same year. The Committee, in consultation with the
Executive, shall also establish the relative weighting, if any, of the Targets
and the percentage of the target Performance Bonus that the Executive will be
able to earn upon achievement of certain percentages of the Targets, including
minimum percentages below which no Performance Bonus will be earned and
percentages of performance in excess of 100% in which event an additional
Performance Bonus will be earned. The calculation of the Performance Bonus shall
be determined by the Board in its reasonable discretion within thirty (30) days
of the completion of the Company’s annual audit, which determination shall be
final and binding, and paid within thirty (30) days of such calculation.
(c) Stock Options.
(i) On the Commencement Date, Executive shall be granted options to purchase
100,000 shares of the Company’s $.10 par value common stock (“Common Stock”),
exercisable at the closing price of such Common Stock on the first trading day
after the approval of this Agreement by the Board. Such options shall have a
term of 10 years, shall be on the terms and conditions contained in the
Company’s standard stock option agreement and shall be subject to the Company’s
1998 Long Term Incentive Plan (the “Plan”). To the extent permissible under the
provisions of the Internal Revenue Code 1986, as amended (the “Code”) and under
the Plan, such options shall be Incentive Stock Options within the meaning of
the Code; to the extent not so permissible, such options shall be non-qualified
stock options. Options to purchase up to 50,000 of such shares shall vest at the
end of the first year of the Initial Term, based upon the achievement by
Executive of the Targets established for 2011, in the same percentage as
Executive earns the Performance Bonus for that year; provided, however, that not
more than 100% of such options shall vest. Options to purchase up to an
additional 50,000 of such shares shall vest at the end of the second year of the
Initial Term, based upon the achievement by Executive of the Targets established
for 2012, in the same percentage as Executive earns the Performance Bonus for
that year; provided, however, that not more than 100% of such options shall
vest.

 

2-



--------------------------------------------------------------------------------



 



(ii) At the beginning of each Renewal Term, Executive shall be granted options
to purchase 50,000 shares of Common Stock, exercisable at the closing price of
such Common Stock on the first trading day of such Renewal Term. Such options
shall have a term of 10 years, shall be on the terms and conditions contained in
the Company’s standard stock option agreement and shall be subject to the
Company’s 1998 Long Term Incentive Plan or any successor plan pursuant to which
they are granted. To the extent permissible under the Code and the Plan or such
successor plan, such options shall be Incentive Stock Options within the meaning
of the Code; to the extent not so permissible, such options shall be
non-qualified stock options. Such options shares shall vest at the end of the
applicable Renewal Term, based upon the achievement by Executive of the Targets
established for that year, in the same percentage as Executive earns the
Performance Bonus for that year; provided, however, that not more than 100% of
such options shall vest.
(iii) If the Company terminates Executive’s employment pursuant to the
provisions of Section 5(d), then the maximum number of options that Executive
can earn during that year shall vest on the effective date of such termination.
(iv) If the Company shall experience a Change in Control, then the maximum
number of options that Executive can earn during the Term of this Agreement in
effect on the earlier of (x) the date such Change in Control is publicly
announced or (y) the effective date of such Change in Control shall vest as of
the day preceding the effective date of such Change in Control.
4. Benefit Plans, Vacations, Expenses
(a) During the term of this Employment Agreement, Executive shall be eligible to
participate in all medical, disability, bonus, stock option, 401(k) or other
benefit plans or arrangements generally made available by the Company to its
executive employees, and other perquisites generally afforded from time to time
to other executive employees of the Company. Without limiting the foregoing:
(i) Executive shall be entitled to receive four (4) weeks of paid vacation in
each full calendar year of this Employment Agreement.
(ii) The Company shall reimburse Executive for reasonable expenses incurred by
Executive in connection with performing services hereunder for the Company in
accordance with the Company’s policies in effect from time to time for all
executive officers of the Company; provided that such expenses are necessary and
appropriate to Executive’s employment hereunder; and further provided that
Executive submits to the Company written, itemized expense accounts and such
additional substantiation and justification as the Company may reasonably
request.

 

3-



--------------------------------------------------------------------------------



 



5. Termination.
(a) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.
(b) Cause. The Company reserves the right to terminate this Employment Agreement
and Executive’s employment with the Company for Cause. As used herein, “Cause”
means:
(i) Executive’s conviction for, or guilty plea or nolo contendre with respect
to, any felony or any lesser crime involving moral turpitude, theft or fraud;
(ii) Executive’s misconduct or gross negligence which has resulted or is likely
to result in material damage to the Company or its reputation and which is not
cured within twenty (20) days after written notice specifying such misconduct or
gross negligence, provided that Executive shall only be entitled to one
(1) notice under this provision;
(iii) Executive’s act of theft, fraud, or dishonesty in respect to the Company;
(iv) Executive’s failure or refusal to perform any of his material duties or to
carry out the lawful instructions of the Board or the President, which is not
cured within thirty (30) days after written notice specifying the failure or
refusal, provided that Executive shall only be entitled to one (1) notice under
this provision;
(v) Executive’s serious misconduct, unrelated to the Company’s business and
affairs, which, in the reasonable opinion of the Board, will bring Executive or
the Company into disrepute or seriously and prejudicially affect the interests
of the Company, or
(vi) Executive’s breach of any covenant set forth in Section 7 of this
Employment Agreement.
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to Executive a Notice of Termination (as
hereinafter defined) specifying the particulars thereof.
(c) Disability. The Company reserves the right to terminate this Employment
Agreement and Executive’s employment with the Company as a result of Executive’s
Disability. As used herein “Disability” means Executive’s physical or mental
disability or illness which renders Executive unable to perform the essential
functions of Executive’s duties in a reasonably satisfactory manner under this
Employment Agreement for a period of six (6) consecutive months or One Hundred
Eighty (180) days within a twelve month (12) period.

 

4-



--------------------------------------------------------------------------------



 



(d) Voluntary Termination. Executive and the Company reserve the right to
terminate this Employment Agreement and Executive’s employment with the Company
by Voluntary Termination. As used herein, “Voluntary Termination” shall mean
termination by (i) Executive on Executive’s own initiative or (ii) by the
Company on the Company’s own initiative for reasons not specified under Sections
5(a) through Section 5(c). Executive shall give the Company at least ninety
(90) days prior written notice of any Voluntary Termination. The Company shall
not be required to give Executive any prior notice of Voluntary Termination. If
Executive gives a Notice of Termination pursuant to this Section 5(d), the
Company may, at its option, terminate the Employment Agreement and Executive’s
employment with the Company at any time during the 90-day notice period
effective upon written notice to Executive.
(e) Notice of Termination. Any termination of this Employment Agreement and
Executive’s employment by the Company shall be communicated by written Notice of
Termination to Executive. Any termination for Voluntary Termination by Executive
shall be communicated by written Notice of Termination to the Company. For
purposes of this Employment Agreement, a “Notice of Termination” shall mean a
notice that indicates the specific termination provision in this Employment
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
(f) Date of Termination. ”Date of Termination” shall mean:
(i) The date of expiration of the Initial Term or any extension period, unless
this
Employment Agreement is extended pursuant to Section 2(a);
(ii) If this Employment Agreement and Executive’s employment is terminated by
his death, the date of his death;
(iii) If this Employment Agreement and Executive’s employment is terminated
pursuant to Section 5(b) or 5(c), the date of the Notice of Termination; and
(iv) If the Company terminates this Employment Agreement and Executive’s
employment pursuant to Section 5(d), the date of the Notice of Termination.
(v) If Executive terminates this Employment Agreement and Executive’s employment
pursuant to Section 5(d), the last day of the 90-day notice period, unless the
Company exercises its option to terminate the Executive during the 90-day notice
period, in which event the Date of Termination shall be the date specified in
the Company’s written notice of its exercise of such option.
6. Compensation Upon Termination or During Incapacity.
(a) If this Employment Agreement and Executive’s employment is terminated
pursuant to Section 5(a) or by Executive pursuant to Section 5(d), or if this
Employment Agreement and Executive’s employment is terminated pursuant to
Section 5(b), the Company shall pay to Executive, or to Executive’s estate, the
Salary payable to the Date of Termination and any accrued and unused vacation
for the year in which the termination occurs, pro rated to the Date of
Termination; provided that if the Company exercises its option under
Section 5(d), it will pay Executive the Salary for the remainder of the
ninety-day notice period. In addition, the Company shall maintain Executive’s
medical insurance coverage through the Date of Termination.

 

5-



--------------------------------------------------------------------------------



 



(b) During absence from work by reason of incapacity through ill health or
injury, the Company shall pay Executive the Salary for each day of absence until
the Date of Termination as a result of Executive’s Disability.
(c) If this Employment Agreement and the Executive’s employment is terminated by
the Company pursuant to Section 5(d) and other than in connection with the
Company’s exercise of its option to terminate Executive’s employment during the
90-day notice period in connection with a Voluntary Termination by Executive,
then the Company shall pay to Executive the compensation payable pursuant to
Section 6(a). In addition, in the event of such termination
(i) in cases of termination other than after the occurrence of a Change in
Control, subject to execution and delivery by Executive of a severance agreement
and release in form and substance satisfactory to the Company, the Company shall
continue to pay Executive the Salary at the rate in effect on the Date of
Termination for a period equal to sixteen (16) months from the Date of
Termination and, during such period, the Company shall continue Executive’s
benefits, including medical coverage, for the period during which it continues
to pay the Salary pursuant to this Section 6(c)(i), unless, in the case of
medical coverage, Executive obtains such coverage through other employment; and
(ii) in cases of termination within one (1) year after the occurrence of a
Change in Control, unless Executive is offered a job with the successor to the
Company at a location not more than fifty (50) miles from the principal location
at which he rendered services to the Company immediately prior to such Change in
Control, at an equivalent or greater salary and with a comparable title and job
responsibility (making reasonable accommodation for the size of the successor
company), subject to execution and delivery by Executive of a severance
agreement and release in form and substance satisfactory to the Company and/or
such successor, as the case may be, the Company or such successor shall continue
to pay Executive the Salary at the rate in effect on the Date of Termination for
a period equal one (1) year from the Date of Termination, shall pay Executive,
as a lump sum, the target Bonus for the year then in effect and shall continue
Executive’s benefits, including medical coverage, for such one-year period,
unless, in the case of medical coverage, Executive obtains such coverage through
other employment.
All Salary continuation payments to be made pursuant to this Section 6(c) shall
be payable in accordance with the executive payroll schedule in effect from time
to time at the Company or its successor, as the case may be.
(d) The provisions of this Section 6 shall be Executive’s sole and exclusive
remedy in the event of termination of this Employment Agreement and Executive’s
employment hereunder.
(e) For purposes of this Agreement, a “change in control” shall be deemed to
have occurred if (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or a corporation owned, directly or indirectly by
the stockholders of the Company in substantially the same proportions, becomes
after the Commencement Date the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or

 

6-



--------------------------------------------------------------------------------



 



more of the combined voting power of the Company’s then outstanding securities;
or (ii) the composition of the Board changes such that, during any period of two
consecutive years (not including any period prior January 1, 2011), individuals
who at the beginning of such period constitute the Board and any new director
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least three-fourths (3/4) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or (iii) substantially
all the assets of the Company are disposed of by the Company pursuant to a
merger, consolidation, partial or complete liquidation, a sale of assets
(including stock of a subsidiary) or otherwise, in a transaction or a series of
transactions whereby the holders of the Company’s common stock prior to the
transaction do not continue to hold at least fifty percent (50%) of the voting
stock or similar equity of the Company or the combined or acquired entity upon
the consummation of the transaction, but not including a reincorporation or
similar transaction resulting in a change only in the form of ownership of such
assets.
7. Confidentiality and Restrictions.
(a) Executive hereby recognizes that the value of the Confidential Information,
as defined below, of the Company and the Confidential Information to be
disclosed to Executive by the Company and its affiliates in the course of
Executive’s employment with the Company is attributable substantially to the
fact that such Confidential Information has been and continues to be maintained
by the Company, its affiliates, and their respective licensors, suppliers,
contractors, customers, and prospects in the strictest confidentiality and
secrecy and is unavailable to others without the expenditure of substantial
time, effort or money. Executive, therefore, covenants and agrees to keep
strictly secret and confidential the Confidential Information in accordance with
the following provisions of this Section 7(a). Executive covenants and agrees
that, during the term of this Employment Agreement, and at all times thereafter,
Executive shall safeguard the Confidential Information, and Executive shall not,
directly or indirectly, use or disclose any such Confidential Information except
as required in the course of Executive’s employment with the Company. In
implementation of the foregoing, Executive shall not disclose any of the
Confidential Information to any employee or consultant except to the extent that
such disclosure is necessary for the effective performance of such employee’s or
consultant’s responsibilities to the Company. The obligations undertaken by
Executive pursuant to this Section 7(a) shall not apply to any Confidential
Information which hereafter shall become published or otherwise generally
available to the public, except in consequence of a willful act or omission by
Executive in contravention of the obligations hereinabove set forth in this
Section 7(a), and such obligations shall, as so limited, survive expiration or
termination of this Employment Agreement. As used in this Section 7,
“Confidential Information” means all information not in the public domain
relating to the business of the Company, its affiliates, and their respective
customers, prospects, licensors, suppliers and contractors, and the designs,
products and programs developed and/or commercialized by any of the foregoing,
including, without limitation, information relating to inventions, ideas,
designs, discoveries, know-how, methods, research, engineering, data, databases,
operations, techniques, software, software codes, customer lists, prospect lists
and other trade secrets.
(b) On the termination of this Employment Agreement for any reason, Executive
will deliver to the Company all correspondence, documents, papers and other
media containing information about the Confidential Information together with
all copies thereof in Executive’s possession or control.

 

7-



--------------------------------------------------------------------------------



 



(c) During the term of this Employment Agreement and for a period equal to
twelve (12) months after the termination of this Employment Agreement for any
reason whatsoever (or, in the case of a termination pursuant to Section 5(d),
for a period equal to sixteen (16) months after the termination of this
Employment Agreement), Executive shall not engage (and shall assure that none of
Executive’s agents, affiliates or associates engages) in competition with, or
directly or indirectly, perform services (as employee, officer, manager,
consultant, independent contractor, advisor or otherwise) for or own any equity
interest (other than an aggregate of not more than one percent (1%) of the stock
issued by any publicly held corporation) in any enterprise that engages in
competition with the business being conducted by the Company or by any of its
affiliates as of the effective date of the termination of this Employment
Agreement, anywhere in the world.
(d) During the term of this Agreement and for a period equal to twelve
(12) months after the termination of this Employment Agreement for any reason
whatsoever (or, in the case of a termination pursuant to Section 5(d), for a
period equal to sixteen (16) months after the termination of this Employment
Agreement), Executive shall not, directly or indirectly, solicit for employment,
offer employment to, or employ for Executive’s own account or for the account of
another, any employee or consultant of the Company or any of its affiliates.
(e) During the term of this Agreement and for a period equal to twelve
(12) months after the termination of this Employment Agreement for any reason
whatsoever (or, in the case of a termination pursuant to Section 5(d), for a
period equal to sixteen (16) months after the termination of this Employment
Agreement), Executive shall not, directly or indirectly, solicit, raid, entice
or otherwise induce any customer and/or supplier of the Company or any of its
affiliates to cease doing business with the Company or any of its affiliates or
to do business with a competitor with respect to products and/or services that
are competitive with the products and/or services of the Company or any of its
affiliates.
(f) Executive shall not, during or after the term of this Agreement, make any
statement nor do any act which will disparage, defame or injure the goodwill or
reputation of the Company.
(g) In the case of a termination pursuant to Section 5(d), for a period of one
(1) month after the effective date of his termination, Executive shall, from
time to time, at the request of the Company, consult with and advise the Company
with respect to the management and continued successful operation of its
business, unless Executive’s health does not permit him to do so or he is
otherwise not reasonably able to do so.
(h) Executive agrees that the restrictions in this Section 7 are reasonable and
necessary to protect the Confidential Information. Executive expressly agrees
that, in addition to any other rights or remedies which the Company may have,
the Company shall be entitled to injunctive and other equitable relief to
prevent a breach of this Section 7 by Executive, including a temporary
restraining order or temporary injunction from any court of competent
jurisdiction restraining any threatened or actual violation, and Executive
consents to the entry of such an order and injunctive relief and waives the
making of a bond or undertaking as a condition for obtaining such relief.

 

8-



--------------------------------------------------------------------------------



 



8. Intellectual Property.
Executive acknowledges and agrees that the Company is and remains the sole owner
of all the fruits and proceeds of Executive’s services hereunder, including, but
not limited to, all ideas, designs, inventions, concepts, developments,
discoveries, whether or not protectable, and other properties which Executive
may create or conceive in connection with Executive’s employment hereunder
during the term of this Employment Agreement, free and clear of any claims by
Executive (or any successor or assignee of Executive) of any kind or character
whatsoever other than Executive’s right to compensation hereunder. Executive
further acknowledges and agrees that the Company is and remains the sole owner
of all ideas, inventions, concepts, developments, discoveries, whether or not
protectable, and other properties which Executive may create or conceive within
twelve (12) months of the Date of Termination and which are based, in whole or
in part, on the Confidential Information, free and clear of any claims by
Executive (or any successor or assignee of Executive) of any kind or character
whatsoever other than Executive’s right to compensation hereunder. Executive
agrees that he shall, at the request of the Board, execute such assignments,
certificates or other instruments as the Board shall from time to time deem
necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend the Company’s rights, title and interest in or to any
properties referred to in this Section 8.
9. Miscellaneous.
(a) Entire Agreement. This Employment Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof, and all other prior or
contemporaneous agreements of the parties with respect to said subject matter
are hereby merged into and superseded by this Employment Agreement. This
Employment Agreement may not be changed, modified or amended other than by a
further written agreement signed by both parties hereto.
(b) No Waiver. The failure or omission of either party to insist, in any
instance, upon strict performance by the other party of any term or provision of
this Employment Agreement or to exercise any of such party’s rights hereunder
shall not be deemed to be a modification of any term hereof or a waiver or
relinquishment of the future performance of any such term or provision by such
party, nor shall such failure or omission constitute a waiver of the right of
such party to insist upon future performance by the other party of any such term
or provision.
(c) Governing Law. This Employment Agreement shall be governed by, and shall be
construed and interpreted in accordance with, the laws of the State of New York,
without giving effect to any choice of law doctrine.
(d) Notice. Any notice, request, demand, statement, authorization, approval or
consent made hereunder shall be addressed to the appropriate party at the
address written above in writing, and shall be hand-delivered or sent by Federal
Express, or other reputable courier service, or by postage prepaid certified
mail, return receipt requested, or by facsimile or electronic mail (copy by
postage prepaid certified mail), and shall be deemed given when delivered if
hand delivered or sent by Federal Express or other reputable courier service, or
when sent if sent by certified mail, facsimile or electronic mail.

 

9-



--------------------------------------------------------------------------------



 



Either party may change its address for the receipt of such notices by giving
written notice to the other party in the manner herein provided.
(e) Assignment. This Employment Agreement shall inure to the benefit of, and
bind, the parties hereto and their respective successors and assigns, provided,
however, Executive shall not assign or transfer any of his rights under this
Employment Agreement nor delegate any of his duties hereunder without the prior
written consent of the Board.
(f) Severability. If, in any jurisdiction, any provision of this Agreement or
its application to any party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions hereof and without affecting the validity
or enforceability of such provision in any other jurisdiction or its application
to other parties or circumstances. In addition, if any one or more of the
provisions contained in this Employment Agreement shall for any reason in any
jurisdiction be held to be excessively broad as to time, duration, geographical
scope, activity or subject, it shall be construed, by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law of such
jurisdiction as it shall then appear.
(g) Key Employee Insurance. Company, in its sole discretion shall have the right
at its expense to purchase insurance on the life of Executive, in such amounts
as it shall from time to time determine, of which the Company shall be the
beneficiary. Executive shall submit to such physical examinations as may
reasonably be required and shall otherwise cooperate with the Company in
obtaining such insurance.
(h) Headings and Counterparts. Headings are inserted for reference purposes only
and shall not affect the interpretation or meaning of this Employment Agreement.
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which, together, will constitute one and the
same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement,
the Company by its duly authorized officer, as of the date set forth above.

            Veramark Technologies, Inc.
      By:   /s/ Seth A. Collins         Name:   Seth A. Collins        Title:  
Chairman, Compensation Committee,
Board of Directors            /s/ Anthony C. Mazzullo       Anthony C. Mazzullo
   

 

10-